DETAILED ACTION
The RCE filed on January 29, 2021 is acknowledged.
Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims all appear to be the result of a machine translation which has offered language that is too unclear to understand.  The languages of some limitations are too convoluted, vague and the used language structure which is difficult to understand.  It should be noted that the specification is similarly hard to understand.  
For example:
Claims 1-13 recite the limitation of “acceleration/deceleration possibility determination unit” renders the claim indefinite.  Since the term “possibility” used in the claims usually refer to a thing that may happen or be true but is not certain.  Therefore, there is a discrepancy between the limitations used “possibility” and the way to define it and the examiner is unable to decipher what exactly meant by “acceleration/deceleration possibility determination unit”; there is also no clear definition in the description for defining or determining the term possibility.  Similarly, the same problems exist in the remaining claims as well.
The examiner notes that a better translation is likely to alleviate the ambiguities in the application.  As noted by the Court "[d]uring patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.” In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed.Cir. 1989).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1, 2, 4-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taguchi (US 2013/0013164 A1) in view of USUKURA et al (US 2009/0193802 A1)
Regarding claim 1, Taguchi invention teaches a vehicle control unit [Figure 1] comprising: a surrounding vehicle information acquisition unit [Figure 1 illustrates a vehicle device (100) includes a navigation system (11), road-to-vehicle communication device (12), radar (13) and lane recognition sensor (19)] which acquires surrounding information around a host vehicle [VM]; acceleration/deceleration possibility determination unit [vehicle control unit (100)] which determines whether or not an acceleration of the host vehicle (VM) is possible or whether or not a deceleration of the host vehicle is possible [par. 0057 teaches the vehicle control device (100) detects the deceleration of the host vehicle] on the basis of surrounding information from the surrounding vehicle information acquisition unit [ (A, F, C and VO), Figures 4; and 6-7 (corresponding explanation in the specification)]; a target engine speed calculation unit which reduces a target engine speed of the host vehicle relative to a predetermined target engine speed when the acceleration/deceleration possibility determination unit (100) determines that deceleration of the host vehicle is possible during acceleration to a target vehicle speed while the vehicle control unit is set in automatic acceleration/deceleration control [Figures 2-4 and par. 0055]; it is apparent that the acceleration pattern which is conventionally related to the ideal speed pattern [Figure 2] is altered (i.e. the acceleration is limited).  Accordingly, claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been obvious to improve fuel consumption relative to obstacle present around of the host vehicle (these obstacles represent the deceleration possibility; and an engine control unit (24) which controls an engine of the host vehicle to have the target engine speed as reduced by the target engine speed calculation unit [Figures 2-4].
	Taguchi does not specifically teach a target engine speed calculation unit which reduces a target engine speed of the host vehicle relative to a predetermined target engine speed when the acceleration/deceleration possibility determination unit determines that deceleration of the host vehicle is possible during acceleration to a target vehicle speed while the vehicle control unit is set in automatic acceleration/deceleration control; and an engine control unit which controls an engine of the host vehicle to have the target engine speed as reduced by the target engine speed calculation unit.

ECU (56)] which reduces a target engine speed of the host vehicle relative to a predetermined target engine speed when the acceleration/deceleration possibility determination unit determines that deceleration of the host vehicle is possible during acceleration to a target vehicle speed while the vehicle control unit is set in automatic acceleration/deceleration control [see pars. 0027-0028 and 0044]; and an engine control unit [ECU (56)] which controls an engine of the host vehicle to have the target engine speed as reduced by the target engine speed calculation unit [see pars. 0027-0028 and 0044].  Note: the vehicle as described by USUKURA is considered as a host vehicle.
Since the applied prior arts are both from the same field of endeavor, the purpose disclosed by USUKURA would have been recognized in the pertinent art of Taguchi invention.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized an engine control system which would include a target engine speed calculation unit and engine control unit [ECU (56)] as taught by USUKURA into the engine control system of the host vehicle of Taguchi invention for the purpose of maintaining a target engine speed of the engine according to the automatic acceleration/deceleration control from the vehicle control unit which prevents poor driver’s driving performance due to variation in engine speed while maintaining drive performance; further providing a high engine efficiency improves fuel and/or power consumption.
	Regarding claim 2, as discussed in claim 1, USUKURA invention further teaches the ECU (56) also includes increasing the target engine speed of the vehicle [pars. 0027-0028 and 0044].
	Regarding claim 4, notes pars. 0027-0028 and 0044, USUKURA also teaches controlling the engine target speed to have an acceleration level lower than the predetermined acceleration level on the bases of a determination by the ECU (56).

	Regarding claim 7, see discussion in claims 2 and 4.
	Regarding claims 8 and 9, the modified Taguchi further teaches the road profile obtaining part (40) [Taguchi invention] for obtaining the road information [see Figures 6-11].
	Regarding claims 10 and 11, see discussion in claim 1 [pars. 0027-0028 and 00444, USUKURA].
Regarding claims 12-15, as discussed in claims 1 and 2, USUKURA also teaches the target engine speed of the vehicle comprises a rotation speed of engine and the rotation speed of an output shaft.
	Examiner's Note; The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Allowable Subject Matter
8.	Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/J.H.H./
March 12, 2021





/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        March 23, 2021